      Case 2:21-cv-00379-WBS-AC Document 5 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL SHERMAN LEWIS,                              No. 2:21-cv-0379 AC P
12                        Petitioner,
13            v.                                          ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14    NASA, AIR FORCE,
15                        Respondent.
16

17           By order issued March 10, 2021, petitioner was ordered: (1) to file an in forma pauperis

18   affidavit or to pay the appropriate filing fee, and (2) to fill out and return the petition for writ of

19   habeas corpus form that was being sent to him. ECF No. 3.

20           Petitioner was to complete both tasks within thirty days. ECF No. 3 at 2. At that time,

21   petitioner was warned that a failure to comply with the court’s order would result in a

22   recommendation that this action be dismissed. Id.

23           The thirty-day period has now expired, and petitioner has not filed an in forma pauperis

24   affidavit or paid the appropriate filing fee, nor has he filed a completed petition for writ of habeas

25   corpus. To the contrary, petitioner has not responded to the court’s order in any way.

26   ////

27   ////

28   ////
                                                          1
      Case 2:21-cv-00379-WBS-AC Document 5 Filed 04/22/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a
 2   District Court Judge to this action.
 3          IT IS FURTHER RECOMMENDED that this action be DISMISSED without prejudice.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
 6   after being served with these findings and recommendations, petitioner may file written
 7   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
 8   Findings and Recommendations.” Petitioner is advised that failure to file objections within the
 9   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
10   F.2d 1153 (9th Cir. 1991).
11   DATED: April 21, 2021
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
